Contacts: Wyeth: Media Contacts: Sal Foti Wyeth Pharmaceuticals (484) 865-3490 Investor Contact: Justin Victoria Wyeth (973) 660-5340 Progenics Pharmaceuticals, Inc.: Investor Contacts: Richard W. Krawiec, Ph.D. Vice President, Corporate Affairs (914) 789-2814 Dory A. Lombardo Senior Manager, Corporate Affairs (914) 789-2818 Media Contact: Aline Schimmel WeissComm Partners (312) 284-4706 WYETH AND PROGENICS ANNOUNCE RELISTOR RECEIVES CANADIAN MARKETING APPROVAL First-in-world approval of drug to treat opioid induced constipation Collegeville, PA, and Tarrytown, NY, April 1, 2008 – Wyeth Pharmaceuticals, a division of Wyeth (NYSE: WYE), and Progenics Pharmaceuticals, Inc. (Nasdaq: PGNX), today announced that Wyeth has received marketing approval from Health Canada, the Canadian Regulatory Agency, for RELISTOR™ (methylnaltrexone bromide injection) for subcutaneous use.
